67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sidney A. POTTS, Defendant-Appellant.
No. 94-35924.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 25, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Sidney A. Potts, a federal prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. Sec. 2255 motion.  He contends the district court erred when it denied his motion to vacate his conviction.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  After accepting the district court's factual findings unless clearly erroneous and reviewing its conclusions of law de novo, Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 499 U.S. 940 (1991), we affirm.


3
On April 1, 1994, Potts filed this section 2255 motion in district court, contending that his conviction should be vacated because the search and seizure underlying his arrest were unconstitutional.  Because Potts had a fair opportunity to litigate these issues previously, his Fourth Amendment claims are barred on collateral review.  See United States v. Hearst, 638 F.2d 1190, 1196 (9th Cir.1980), cert. denied, 451 U.S. 938 (1981).  Because Potts failed to raise ineffective assistance of counsel in his motion in district court, we decline to address this claim on appeal.  See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3